Citation Nr: 9904507	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  94-05 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased evaluation for arteriosclerotic 
heart disease currently rated at 60 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel



REMAND

The veteran had two periods of active service from February 
1956 to December 1958, and January 1963 to February 1974. 

This case initially came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an adverse rating 
action by the Montgomery, Alabama, Regional Office 
(hereinafter RO).

This case was remanded by the Board in February 1996, in 
particular for a VA examination.  While the case was in 
remand status, a temporary total 100 percent rating was 
assigned from March 22, 1996 to May 1, 1997.  Thereafter, the 
schedular 60 percent rating was restored.  It is a schedular 
rating in excess of 60 percent that is at issue in this case.

The veteran's accredited representative alleges that another 
remand is required, as the examination accomplished during 
this remand was not in compliance with the Board's 
instructions.  Specifically, he maintained that the 
examination report failed to state whether the examiner was a 
cardiologist; whether the claims file was reviewed prior to 
examination; and, the examiner failed to assign the veteran a 
therapeutic and functional classification according to the 
criteria of the New York Heart Association.

The Board does not concur.  The remand instructions stated 
the examination was to be, "by a board certified 
cardiologist, if available."  Secondly, the examiner noted 
that he did review the claims file.  Finally, the examiner 
assigned the veteran a therapeutic and functional 
classification according to the criteria of the New York 
Heart Association, which is now the American Heart 
Association, New York Affiliate.  The assigned classification 
was AHA classification III D.  

The Board notes that during the pendency of the veteran's 
appeal, VA promulgated new regulations amending the rating 
criteria for cardiovascular disorders, effective January 12, 
1998. 62 Fed.Reg. 65207-65224 (December 11, 1997)(codified at 
38 C.F.R. § 4.104 (1998)).  The amended criteria reflect 
significant changes in the medical evidence required to 
evaluate a cardiovascular disability. "[W]here the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to [the veteran] . 
. . will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so." Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991); see also Dudnick v. Brown, 10 Vet. 
App. 79 (1997). 

The record reflects that the veteran's service-connected 
arteriosclerotic heart disease is presently rated 60 percent 
disabling under the provisions of 38 C.F.R. § 4.104, 
Diagnostic Codes 7005, 7017 (1996). 

A review of the latest VA cardiac examination performed in 
August 1996 reveals that the information elicited on 
examination is insufficient for rating purposes under the 
amended rating schedule. The information required by the 
amended rating criteria includes: exercise testing to 
determine the level of metabolic equivalents (METs) at which 
dyspnea, fatigue, angina, dizziness, or syncope develops; a 
discussion of whether the veteran has had chronic congestive 
heart failure or any episodes of acute congestive heart 
failure; and evidence of any left ventricular dysfunction 
with an ejection fraction.  When an examination report does 
not contain the requisite details, the examination must be 
returned as inadequate for rating purposes. 38 C.F.R. § 4.2.

The Board notes that the RO has not yet applied the new 
version of the rating criteria for arteriosclerotic heart 
disease in determining that no increase was warranted.  Thus, 
after completion of the ordered evidentiary development, the 
RO should determine which version of the cardiovascular 
rating criteria, if either, is more favorable and rate the 
veteran's service-connected arteriosclerotic heart disease 
under the more favorable version. If neither is more 
favorable, use the new criteria.

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.159 (1998). The Court has 
held that the duty to assist also includes providing a 
thorough and contemporaneous medical examination, which takes 
into account prior medical evaluations and treatment. Green 
v. Derwinski, 1 Vet.App. 121 (1991). The Court has also held 
that when the Board concludes the medical evidence of record 
is insufficient it may supplement the record by ordering a 
medical examination. Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  This duty to assist also involves obtaining relevant 
medical reports where indicated by the facts and 
circumstances of the individual case. See Abernathy v. 
Principi, 3 Vet.App. 461 (1992); Roberts v. Derwinski, 2 
Vet.App. 387 (1992); Schafrath v. Derwinski, 1 Vet.App. 589 
(1991); Littke v. Derwinski, 1 Vet.App. 90 (1990); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).

In light of the above facts and law, the Board regretfully 
has determined that the case must be REMANDED to the RO for 
the following action:

1.  The RO should afford the veteran a 
special VA cardiology examination to 
determine the severity of the veteran's 
arteriosclerotic heart disease. All 
indicated tests and studies should be 
performed, and all clinical findings 
should be set forth in detail. The 
examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and is asked to 
review the veteran's medical history 
prior to conducting the examination and 
to indicate in the examination report 
whether or not the claims folder was 
reviewed. Based on a review of the 
evidence of record and findings on 
examination, the examiner is specifically 
asked to discuss whether there is a 
history of substantiated, repeated 
anginal attacks; angina on moderate 
exertion; circulatory shock; residual 
findings of congestive heart failure; and 
workload restrictions, measured in 
metabolic equivalents (MET), resulting in 
dyspnea, fatigue, angina, dizziness, or 
syncope; and whether the veteran would be 
precluded from more than light manual 
labor or from more than sedentary 
employment. 38 C.F.R. § 4.104, Diagnostic 
Codes 7005, 7017 (1998). 

The examiner must also state whether 
chronic congestive heart failure, or; a 
workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction 
with an ejection fraction of less than 
30 percent is exhibited; or whether a 
workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; 
and whether there is left ventricular 
dysfunction with an ejection fraction of 
30 to 50 percent is exhibited. 38 C.F.R. 
§ 4.104, Diagnostic Code 7005-7017 
(1998). 

The examiner is specifically instructed 
to classify the veteran's heart disease 
under the American Heart Association, 
New York Affiliate classification of  
functional capacity and objective 
assessment.  The examiner must provide a 
definition of the classification 
assigned and discussion of the 
particular results of the examination 
which were used to support this 
conclusion.

2.  Following completion of the above 
actions, the RO must review the claims 
folder and any additional evidence, and 
ensure that all of the foregoing 
development have been conducted and 
completed in full. If any development is 
incomplete, appropriate corrective action 
is to be implemented. Specific attention 
is directed to the examination report. If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action. Likewise, 
if the examiner(s) did not indicate 
whether the claims file was reviewed or 
indicated positively that the claims 
folder was not available, the examination 
report(s) and the claims folder must be 
returned to the examiner(s) for review of 
the claims folder and completion of an 
addendum to the examination report(s). 38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Green v. Derwinski, 1 
Vet.App. 121, 124 (1991).

3.  The RO should readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand, including the VA examination(s). 
With respect to the increased disability 
rating for service- connected 
arteriosclerotic heart disease, the RO 
should consider whether either the new 
or the old version of the rating 
criteria is more favorable. If one or 
the other is more favorable, the RO 
should so state and then apply the more 
favorable version. If the result is the 
same under either criteria, the RO 
should apply the revised criteria. 

4.  If the decision with respect to the 
claims remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of 
the case and given a reasonable period 
of time within which to respond thereto

Thereafter the case should be returned to the Board for 
further appellate consideration.  No action is required of 
the veteran until he is notified. The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested case development.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21- 1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



 Department of Veterans Affairs

